Exhibit 10.2

 

VARIAN MEDICAL SYSTEMS, INC.

 

2000 STOCK PLAN

 

(Amended and restated to reflect the July 30, 2004 two-for-one stock split)

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION 1

BACKGROUND, PURPOSE AND DURATION

 

 

 

 

 

 

1.1

Effective Date

 

 

1.2

Purpose of the Plan

 

 

 

 

 

SECTION 2

DEFINITIONS

 

 

 

 

 

 

2.1

“1934 Act”

 

 

2.2

“Affiliate”

 

 

2.3

“Award”

 

 

2.4

“Award Agreement”

 

 

2.5

“Board”

 

 

2.6

“Code”

 

 

2.7

“Committee”

 

 

2.8

“Company”

 

 

2.9

“Consultant”

 

 

2.10

“Disability”

 

 

2.11

“Employee”

 

 

2.12

“Exercise Price”

 

 

2.13

“Fair Market Value”

 

 

2.14

“Fiscal Year”

 

 

2.15

“Grant Date”

 

 

2.16

“Non-qualified Stock Option”

 

 

2.17

“Option”

 

 

2.18

“Participant”

 

 

2.19

“Performance Period”

 

 

2.20

“Performance Share”

 

 

2.21

“Performance Unit”

 

 

2.22

“Period of Restriction”

 

 

2.23

“Plan”

 

 

2.24

“Restricted Stock”

 

 

2.25

“Retirement”

 

 

2.26

“Shareholder Return”

 

 

2.27

“Shares”

 

 

2.28

“Stock Appreciation Right”

 

 

2.29

“Subsidiary”

 

 

2.30

“Termination of Service”

 

 

2.31

“VAI”

 

 

i

--------------------------------------------------------------------------------


 

SECTION 3

ADMINISTRATION

 

 

 

 

 

 

3.1

The Committee

 

 

3.2

Authority of the Committee

 

 

3.3

Delegation by the Committee

 

 

3.4

Decisions Binding

 

 

 

 

 

SECTION 4

SHARES SUBJECT TO THE PLAN

 

 

 

 

 

 

4.1

Number of Shares

 

 

4.2

Lapsed Awards

 

 

4.3

Adjustments in Awards and Authorized Shares

 

 

 

 

 

SECTION 5

STOCK OPTIONS

 

 

 

 

 

 

5.1

Grant of Options

 

 

5.2

Award Agreement

 

 

5.3

Exercise Price

 

 

 

 

 

 

 

5.3.1

Substitute Options

 

 

 

 

 

 

 

5.4

Expiration of Options.

 

 

 

 

 

 

 

5.4.1

Expiration Dates

 

 

 

5.4.2

Death of Participant

 

 

 

 

 

 

5.5

Exercisability of Options

 

 

5.6

Payment

 

 

5.7

Restrictions on Share Transferability

 

 

5.8

Grant of Reload Options

 

 

 

 

 

SECTION 6

STOCK APPRECIATION RIGHTS

 

 

 

 

 

 

6.1

Grant of SARs

 

 

6.2

Exercise Price and Other Terms

 

 

6.3

SAR Agreement

 

 

6.4

Expiration of SARs

 

 

6.5

Payment of SAR Amount

 

 

6.6

Payment Upon Exercise of SAR

 

 

 

 

 

SECTION 7

RESTRICTED STOCK

 

 

 

 

 

 

7.1

Grant of Restricted Stock

 

 

7.2

Restricted Stock Agreement

 

 

7.3

Transferability

 

 

7.4

Other Restrictions

 

 

 

 

 

 

 

7.4.1

General Restrictions

 

 

 

7.4.2

Legend on Certificates

 

 

ii

--------------------------------------------------------------------------------


 

 

7.5

Removal of Restrictions

 

 

7.6

Voting Rights

 

 

7.7

Dividends and Other Distributions

 

 

7.8

Return of Restricted Stock to Company

 

 

 

 

 

SECTION 8

PERFORMANCE UNITS AND PERFORMANCE SHARES

 

 

 

 

 

 

8.1

Grant of Performance Units and Shares

 

 

8.2

Initial Value

 

 

8.3

Performance Objectives and Other Terms

 

 

 

 

 

 

 

8.3.1

General Performance Objectives

 

 

 

 

 

 

8.4

Earning of Performance Units and Performance Shares

 

 

8.5

Form and Timing of Payment

 

 

8.6

Cancellation

 

 

 

 

 

SECTION 9

MISCELLANEOUS

 

 

 

 

 

 

9.1

No Effect on Employment or Service

 

 

9.2

Participation

 

 

9.3

Indemnification

 

 

9.4

Successors

 

 

9.5

Beneficiary Designations

 

 

9.6

Nontransferability of Awards

 

 

9.7

No Rights as Stockholder

 

 

9.8

Withholding Requirements

 

 

9.9

Withholding Arrangements

 

 

9.10

Deferrals

 

 

 

 

 

SECTION 10

AMENDMENT, TERMINATION AND DURATION

 

 

 

 

 

 

10.1

Amendment, Suspension or Termination

 

 

10.2

Duration of the Plan

 

 

 

 

 

SECTION 11

LEGAL CONSTRUCTION

 

 

 

 

 

 

11.1

Gender and Number

 

 

11.2

Severability

 

 

11.3

Requirements of Law

 

 

11.4

Governing Law

 

 

11.5

Captions

 

 

iii

--------------------------------------------------------------------------------


 

VARIAN MEDICAL SYSTEMS, INC.

2000 STOCK OPTION PLAN

(as amended and restated to reflect the July 30, 2004 two-for-one stock split)

 

SECTION 1
BACKGROUND, PURPOSE AND DURATION

 

1.1                                 Effective Date.  This Plan is effective as
of November 17, 2000.

 

1.2                                 Purpose of the Plan.  The Plan is intended
to increase incentives and to encourage Share ownership on the part of (1)
employees of the Company and its Affiliates, (2) consultants who provide
significant services to the Company and its Affiliates.  The Plan also is
intended to further the growth and profitability of the Company.

 

SECTION 2
DEFINITIONS

 

The following words and phrases shall have the following meanings unless a
different meaning is plainly required by the context:

 

2.1                                 “1934 Act” means the Securities Exchange Act
of 1934, as amended.  Reference to a specific section of the 1934 Act or
regulation thereunder shall include such section or regulation, any valid
regulation promulgated under such section, and any comparable provision of any
future legislation or regulation amending, supplementing or superseding such
section or regulation.

 

2.2                                 “Affiliate” means any corporation or any
other entity (including, but not limited to, partnerships and joint ventures)
controlling, controlled by, or under common control with the Company.

 

2.3                                 “Award” means, individually or collectively,
a grant under the Plan of Non-qualified Stock Options.

 

2.4                                 “Award Agreement” means the written
agreement setting forth the terms and provisions applicable to each Award
granted under the Plan.

 

2.5                                 “Board” means the Board of Directors of the
Company.

 

2.6                                 “Code” means the Internal Revenue Code of
1986, as amended.  Reference to a specific section of the Code or regulation
thereunder shall include such section or regulation, any valid regulation
promulgated thereunder, and any comparable provision of any future legislation
or regulation amending, supplementing or superseding such section or regulation.

 

2.7                                 “Committee” means the committee appointed by
the Board (pursuant to Section 3.1) to administer the Plan.

 

2.8                                 “Company” means Varian Medical Systems,
Inc., a Delaware corporation, or any successor thereto.

 

2.9                                 “Consultant” means any consultant,
independent contractor, or other person who provides significant services to the
Company or its Affiliates, but who is neither an Employee nor a member fo the
Company’s Board of Directors.

 

2.10                           “Disability” means a permanent and total
disability within the meaning of section 22(e)(3) of the Code, provided that in
the case of Awards other than Incentive Stock Options, the Committee in its

 

--------------------------------------------------------------------------------


 

discretion may determine whether a permanent and total disability exists in
accordance with uniform and non-discriminatory standards adopted by the
Committee from time to time.

 

2.11                           “Employee” means any employee of the Company or
of an Affiliate, whether such employee is so employed at the time the Plan is
adopted or becomes so employed subsequent to the adoption of the Plan who is
neither an officer (as designated by the Company’s Board of Directors) nor a
director of the Company.

 

2.12                           “Exercise Price” means the price at which a Share
may be purchased by a Participant pursuant to the exercise of an Option.

 

2.13                           “Fair Market Value” means the last quoted per
share selling price for Shares on the relevant date, or if there were no sales
on such date, the arithmetic mean of the highest and lowest quoted selling
prices on the nearest day before and the nearest day after the relevant date, as
determined by the Committee.  Notwithstanding the preceding, for federal, state
and local income tax reporting purposes, fair market value shall be determined
by the Committee in accordance with uniform and nondiscriminatory standards
adopted by it from time to time.

 

2.14                           “Fiscal Year” means the fiscal year of the
Company.

 

2.15                           “Grant Date” means, with respect to an Award, the
date that the Award was granted.

 

2.16                           “Non-qualified Stock Option” means an option to
purchase Shares which is intended to meet the requirements of section 422 of the
Code .

 

2.17                           “Option” means a Non-qualified Stock Option.

 

2.18                           “Participant” means an Employee or Consultant who
has an outstanding Award.

 

2.19                           “Performance Period” means any fiscal period not
to exceed three consecutive Fiscal Years, as determined by the Committee in its
sole discretion.

 

2.20                           “Performance Share” means a Performance Share
granted to a Participant pursuant to Section 8.

 

2.21                           “Performance Unit” means a Performance Unit
granted to a Participant pursuant to Section 8.

 

2.22                           “Period of Restriction” means the period during
which shares of Restricted Stock are subject to forfeiture and/or restrictions
on transferability.

 

2.23                           “Plan” means the Varian Medical Systems, Inc.
2000 Stock Plan, as set forth in this instrument and as hereafter amended from
time to time.

 

2.24                           “Restricted Stock” means an Award granted to a
Participant pursuant to Section 7.

 

2.25                           “Retirement” means, in the case of an Employee or
a Non-employee Director, “Retirement” as defined pursuant to the Company’s or
the Board’s Retirement Policies, as they may be established from time to time. 
With respect to a Consultant, no Termination of Service shall be deemed to be on
account of “Retirement.”

 

2.26                           “Shareholder Return” means as to any Performance
Period, the total return (change in share price plus reinvestment of any
dividends) of a Share.

 

2.27                           “Shares” means shares of the Company’s common
stock, $1.00 par value.

 

5

--------------------------------------------------------------------------------


 

2.28                           “Stock Appreciation Right” or “SAR” means an
Award, granted alone, in connection or in tandem with a related Option, that
pursuant to Section 6 is designated as a SAR.

 

2.29                           “Subsidiary” means any corporation in an unbroken
chain of corporations beginning with the Company if each of the corporations
other than the last corporation in the unbroken chain then owns stock possessing
fifty percent (50%) or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain.

 

2.30                           “Termination of Service” means (a) in the case of
an Employee, a cessation of the employee-employer relationship between an
Employee and the Company or an Affiliate for any reason, including, but not by
way of limitation, a termination by resignation, discharge, death, Disability,
Retirement, or the disaffiliation of an Affiliate, but excluding any such
termination where there is a simultaneous reemployment by the Company or an
Affiliate; (b) in the case of a Consultant, a cessation of the service
relationship between a Consultant and the Company or an Affiliate for any
reason, including, but not by way of limitation, a termination by resignation,
discharge, death, Disability, or the disaffiliation of an Affiliate, but
excluding any such termination where there is a simultaneous re-engagement of
the consultant by the Company or an Affiliate.

 

2.31                           “VAI” means Varian Associates, Inc., a Delaware
corporation.

 

SECTION 3
ADMINISTRATION

 

3.1                                 The Committee.  The Plan shall be
administered by the Committee which shall consist of not less than two (2)
Directors. As of the effective date of the Plan the Plan shall be administered
by the Stock Grant Committee of the Board.

 

3.2                                 Authority of the Committee.  It shall be the
duty of the Committee to administer the Plan in accordance with the Plan’s
provisions.  The Committee shall have all powers and discretion necessary or
appropriate to administer the Plan and to control its operation, including, but
not limited to, the power to (a) determine which Employees and Consultants shall
be granted Awards, (b) prescribe the terms and conditions of the, (c) interpret
the Plan and the Awards, (d) adopt such procedures and subplans as are necessary
or appropriate to permit participation in the Plan by Employees and Consultants
who are foreign nationals or employed outside of the United States, (e) adopt
rules for the administration, interpretation and application of the Plan as are
consistent therewith, and (f) interpret, amend or revoke any such rules. 
Notwithstanding any contrary provision of the Plan, the Committee may reduce the
amount payable under any Award (other than an Option) after the grant of such
Award.

 

3.3                                 Delegation by the Committee.  The Committee,
in its sole discretion and on such terms and conditions as it may provide, may
delegate all or any part of its authority and powers under the Plan to one or
more directors and/or officers of the Company.

 

3.4                                 Decisions Binding.  All determinations and
decisions made by the Committee, the Board, and any delegate of the Committee
pursuant to the provisions of the Plan shall be final, conclusive, and binding
on all persons, and shall be given the maximum deference permitted by law.

 

SECTION 4
SHARES SUBJECT TO THE PLAN

 

4.1                                 Number of Shares.  Subject to adjustment as
provided in Section 4.3, the total number of Shares available for grant under
the Plan shall not exceed 3,741,946, plus such number of Shares as are granted
pursuant to substitute Options under Sections 5.3.1.  Shares granted under the
Plan may be either authorized but unissued Shares or treasury Shares.

 

6

--------------------------------------------------------------------------------


 

4.2                                 Lapsed Awards.  If an Award terminates,
expires, or lapses for any reason, any Shares subject to such Award again shall
be available to be the subject of an Award. In addition, if any Shares are
tendered to the Company (whether by physical delivery or attestation) as full or
partial payment for the exercise of an Option or in satisfaction of a tax
withholding obligation pursuant to an Award, only the net Shares issued shall be
deemed granted for purposes of determining the maximum number of Shares that may
be granted under Section 4.1.  Also, Shares granted pursuant to Awards assumed
or granted in substitution of other awards in connection with the acquisition by
the Company of an unrelated entity shall not reduce the maximum number of Shares
issuable under Section 4.1.

 

4.3                                 Adjustments in Awards and Authorized
Shares.  In the event of any merger, reorganization, consolidation,
recapitalization, separation, liquidation, stock dividend, split-up, Share
combination, or other change in the corporate structure of the Company affecting
the Shares, the Committee shall adjust the number and class of Shares which may
be delivered under the Plan, the number, class, and price of Shares subject to
outstanding Awards, in such manner as the Committee (in its sole discretion)
shall determine to be appropriate to prevent the dilution or diminution of such
Awards. Notwithstanding the preceding, the number of Shares subject to any Award
always shall be a whole number.

 

SECTION 5
STOCK OPTIONS

 

5.1                                 Grant of Options.  Subject to the terms and
provisions of the Plan, Options may be granted to Employees and Consultants at
any time and from time to time as determined by the Committee in its sole
discretion.  The Committee, in its sole discretion, shall determine the number
of Shares subject to each Option.

 

5.2                                 Award Agreement.  Each Option shall be
evidenced by an Award Agreement that shall specify the Exercise Price, the
expiration date of the Option, the number of Shares to which the Option
pertains, any conditions to exercise of the Option, and such other terms and
conditions as the Committee, in its discretion, shall determine.  The Award
Agreement shall specify whether the Option is intended to be an Incentive Stock
Option or a Non-qualified Stock Option.

 

5.3                                 Exercise Price. The Exercise Price for each
Option shall be determined by the Committee in its sole discretion.

 

5.3.1                        Substitute Options.  Notwithstanding the provisions
of this Section 5.3.1 , in the event that the Company or an Affiliate
consummates a transaction described in section 424(a) of the Code (e.g., the
acquisition of property or stock from an unrelated corporation), persons who
become Employees or Consultants on account of such transaction may be granted
Options in substitution for options granted by their former employer.  If such
substitute Options are granted, the Committee, in its sole discretion and
consistent with section 424(a) of the Code, shall determine the exercise price
of such substitute Options.

 

5.4                                 Expiration of Options. The Committee, in its
sole discretion, (a) shall provide in each Award Agreement when each Option
expires and becomes unexercisable, and (b) may, after an Option is granted and
before such Option expires, extend the maximum term of the Option.

 

5.4.1                        Expiration Dates.  Each Option shall terminate no
later than the first to occur of the following events:

 

(a)                                  The expiration of ten (10) years from the
Grant Date; or

 

(b)                                 The expiration of three (3) months from the
date of the Participant’s Termination of Service for a reason other than the
Participant’s death, Disability or Retirement; or

 

(c)                                  The expiration of one (1) year from the
date of the Participant’s Termination of Service by reason of Disability; or

 

7

--------------------------------------------------------------------------------


 

(d)                                 The expiration of three (3) years from the
date of the Participant’s Retirement; or

 

(e)                                  The date of the Participant’s Termination
of Service by the Company for cause (as determined by the Company); or

 

(f)                                    The date for termination of the Option
determined by the Committee in its sole discretion and set forth in the written
Award Agreement.

 

5.4.2                        Death of Participant.  Notwithstanding
Section 5.4.1, if a Participant who is an Employee dies prior to the expiration
of his or her Options, his or her Options shall be exercisable until the
expiration of three (3) years after the date of death.  If a Participant who is
a Consultant dies prior to the expiration of his or her Options, the Committee,
in its discretion, may provide that his or her Options shall be exercisable for
up to three (3) years after the date of death.

 

5.5                                 Exercisability of Options.  Options granted
under the Plan shall be exercisable at such times and be subject to such
restrictions and conditions as the Committee shall determine in its sole
discretion.  After an Option is granted, the Committee, in its sole discretion,
may accelerate the exercisability of the Option.  If a Participant dies while an
Employee, the exercisability of his or her Options shall be fully accelerated to
the date of Termination of Service.

 

5.6                                 Payment.  Options shall be exercised by the
Participant’s delivery of a written notice of exercise to the Secretary of the
Company (or its designee), setting forth the number of Shares with respect to
which the Option is to be exercised, accompanied by full payment for the Shares.

 

Upon the exercise of any Option, the Exercise Price shall be payable to the
Company in full in cash or its equivalent.  The Committee, in its sole
discretion, also may permit exercise (a) by tendering previously acquired Shares
having an aggregate Fair Market Value at the time of exercise equal to the total
Exercise Price, or (b) by any other means which the Committee, in its sole
discretion, determines to both provide legal consideration for the Shares, and
to be consistent with the purposes of the Plan.

 

As soon as practicable after receipt of a written notification of exercise and
full payment for the Shares purchased, the Company shall deliver to the
Participant (or the Participant’s designated broker), Share certificates (which
may be in book entry form) representing such Shares.

 

5.7                                 Restrictions on Share Transferability.  The
Committee may impose such restrictions on any Shares acquired pursuant to the
exercise of an Option as it may deem advisable, including, but not limited to,
restrictions related to applicable Federal securities laws, the requirements of
any national securities exchange or system upon which Shares are then listed or
traded, or any blue sky or state securities laws.

 

5.8                                 Grant of Reload Options.  The Committee may
provide in an Award Agreement that a Participant who exercises all or part of an
Option by payment of the Exercise Price with already-owned Shares, shall be
granted an additional option (a “Reload Option”) for a number of shares of stock
equal to the number of Shares tendered to exercise the previously granted Option
plus, if the Committee so determines, any Shares withheld or delivered in
satisfaction of any tax withholding requirements.  As determined by the
Committee, each Reload Option shall (a) have a Grant Date which is the date as
of which the previously granted Option is exercised, and (b) be exercisable on
the same terms and conditions as the previously granted Option, except that the
Exercise Price shall be determined as of the Grant Date.

 

8

--------------------------------------------------------------------------------


 

SECTION 6
STOCK APPRECIATION RIGHTS

 

6.1                                 Grant of SARs.  Subject to the terms and
conditions of the Plan, SARs may be granted to Employees and Consultants at any
time and from time to time as shall be determined by the Committee, in its sole
discretion.  The Committee shall have complete discretion to determine the
number of SARs granted to any Participant, provided that during any Fiscal Year,
no Participant shall be granted SARs covering more than 4,000,000 Shares.

 

6.2                                 Exercise Price and Other Terms.  The
Committee, subject to the provisions of the Plan, shall have complete discretion
to determine the terms and conditions of SARs granted under the Plan.  However,
the exercise price of an SAR shall be not less than one hundred percent (100%)
of the Fair Market Value of a Share on the Grant Date.

 

6.3                                 SAR Agreement.  Each SAR grant shall be
evidenced by an Award Agreement that shall specify the exercise price, the term
of the SAR, the conditions of exercise, and such other terms and conditions as
the Committee, in its sole discretion, shall determine.

 

6.4                                 Expiration of SARs.  A SAR granted under the
Plan shall expire upon the date determined by the Committee, in its sole
discretion, and set forth in the Award Agreement.  Notwithstanding the
foregoing, the rules of Section 5.4 also shall apply to SARs.

 

6.5                                 Payment of SAR Amount.  Upon exercise of a
SAR, a Participant shall be entitled to receive payment from the Company in an
amount determined by multiplying:

 

(a)                                  The difference between the Fair Market
Value of a Share on the date of exercise over the exercise price; times

 

(b)                                 The number of Shares with respect to which
the SAR is exercised.

 

6.6                                 Payment Upon Exercise of SAR. At the
discretion of the Committee, payment for a SAR may be in cash, Shares or a
combination thereof.

 

SECTION 7
RESTRICTED STOCK

 

7.1                                 Grant of Restricted Stock.  Subject to the
terms and provisions of the Plan, the Committee, at any time and from time to
time, may grant Shares of Restricted Stock to Employees and Consultants in such
amounts as the Committee, in its sole discretion, shall determine.  The
Committee, in its sole discretion, shall determine the number of Shares to be
granted to each Participant, provided that during any Fiscal Year, no
Participant shall be granted more than 400,000 Shares of Restricted Stock.

 

7.2                                 Restricted Stock Agreement.  Each Award of
Restricted Stock shall be evidenced by an Award Agreement that shall specify the
Period of Restriction, the number of Shares granted, any price to be paid for
the Shares, and such other terms and conditions as the Committee, in its sole
discretion, shall determine.  Unless the Committee determines otherwise, Shares
of Restricted Stock shall be held by the Company as escrow agent until the
restrictions on such Shares have lapsed.

 

7.3                                 Transferability.  Shares of Restricted Stock
may not be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated until the end of the applicable Period of Restriction.

 

7.4                                 Other Restrictions.  The Committee, in its
sole discretion, may impose such other restrictions on Shares of Restricted
Stock as it may deem advisable or appropriate, in accordance with this
Section 7.4.

 

9

--------------------------------------------------------------------------------


 

7.4.1                        General Restrictions.  The Committee may set
restrictions based upon the achievement of specific performance objectives
(Company-wide, business unit or individual), applicable federal or state
securities laws, or any other basis determined by the Committee in its
discretion.

 

7.4.2                        Legend on Certificates.  The Committee, in its
discretion, may legend the certificates representing Restricted Stock to give
appropriate notice of such restrictions.  For example, the Committee may
determine that some or all certificates representing Shares of Restricted Stock
shall bear the following legend:

 

“The sale or other transfer of the shares of stock represented by this
certificate, whether voluntary, involuntary, or by operation of law, is subject
to certain restrictions on transfer as set forth in the Varian Medical Systems,
Inc. Omnibus Stock Plan, and in a Restricted Stock Agreement.  A copy of the
Plan and such Restricted Stock Agreement may be obtained from the Secretary of
Varian Medical Systems, Inc.”

 

7.5                                 Removal of Restrictions.  Shares of
Restricted Stock covered by each Restricted Stock grant made under the Plan
shall be released from escrow as soon as practicable after the last day of the
Period of Restriction.  The Committee, in its discretion, may accelerate the
time at which any restrictions shall lapse, and remove any restrictions.  After
the restrictions have lapsed, the Participant shall be entitled to have any
legend or legends under Section 7.4 removed from his or her Share certificate,
and the Shares shall be freely transferable by the Participant.

 

7.6                                 Voting Rights.  During the Period of
Restriction, Participants holding Shares of Restricted Stock granted hereunder
may exercise full voting rights with respect to those Shares, unless otherwise
provided in the Award Agreement.

 

7.7                                 Dividends and Other Distributions.  During
the Period of Restriction, Participants holding Shares of Restricted Stock shall
be entitled to receive all dividends and other distributions paid with respect
to such Shares unless otherwise provided in the Award Agreement.  If any such
dividends or distributions are paid in Shares, the Shares shall be subject to
the same restrictions on transferability and forfeitability as the Shares of
Restricted Stock with respect to which they were paid.

 

7.8                                 Return of Restricted Stock to Company.  On
the date set forth in the Award Agreement, the Restricted Stock for which
restrictions have not lapsed shall revert to the Company and again shall become
available for grant under the Plan.

 

SECTION 8
PERFORMANCE UNITS AND PERFORMANCE SHARES

 

8.1                                 Grant of Performance Units and Shares. 
Performance Units and Performance Shares may be granted to Employees and
Consultants at any time and from time to time, as shall be determined by the
Committee, in its sole discretion.  The Committee shall have complete discretion
in determining the number of Performance Units and Performance Shares granted to
any Participant, provided that during any Fiscal Year, no more than 400,000
Performance Shares or Performance Units may be granted to any Participant.

 

8.2                                 Initial Value.  Each Performance Unit shall
have an initial value that is established by the Committee on or before the
Grant Date, provided that such value shall not exceed the Fair Market Value of a
Share on the Grant Date.  Each Performance Share shall have an initial value
equal to the Fair Market Value of a Share on the Grant Date.

 

8.3                                 Performance Objectives and Other Terms.  The
Committee shall set performance objectives in its discretion which, depending on
the extent to which they are met, will determine the number or value of
Performance Units or Shares that will be paid out to the Participants.  The
Committee may set performance objectives based upon the achievement of
Company-wide, business unit, or individual goals, or any other basis

 

10

--------------------------------------------------------------------------------


 

determined by the Committee in its discretion.  The time period during which the
performance objectives must be met shall be called the “Performance Period.” 
Each Award of Performance Units or Shares shall be evidenced by an Award
Agreement that shall specify the Performance Period, and such other terms and
conditions as the Committee, in its sole discretion, shall determine.

 

8.3.1                        General Performance Objectives.  The Committee may
set performance objectives based upon the achievement of Company-wide, business
unit or individual goals, or any other basis determined by the Committee in its
discretion.

 

8.4                                 Earning of Performance Units and Performance
Shares.  After the applicable Performance Period has ended, the Participant
shall be entitled to receive a payout of the number of Performance Units or
Shares earned during the Performance Period, depending upon the extent to which
the applicable performance objectives have been achieved.  After the grant of a
Performance Unit or Share, the Committee, in its sole discretion, may reduce or
waive any performance objectives for Award.

 

8.5                                 Form and Timing of Payment.  Payment of
earned Performance Units or Performance Shares shall be made as soon as
practicable after the expiration of the applicable Performance Period.  The
Committee, in its sole discretion, may pay such earned Awards in cash, Shares or
a combination thereof.

 

8.6                                 Cancellation.  On the date set forth in the
Award Agreement, all unearned or unvested Performance Units or Performance
Shares shall be forfeited to the Company, and again shall be available for grant
under the Plan.

 

SECTION 9
MISCELLANEOUS

 

9.1                                 No Effect on Employment or Service.  Nothing
in the Plan shall interfere with or limit in any way the right of the Company to
terminate any Participant’s employment or service at any time, with or without
cause.  For purposes of the Plan, transfer of employment of a Participant
between the Company and any one of its Affiliates (or between Affiliates) shall
not be deemed a Termination of Service.  Employment with the Company and its
Affiliates is on an at-will basis only.

 

9.2                                 Participation.  No Employee or Consultant
shall have the right to be selected to receive an Award under this Plan, or,
having been so selected, to be selected to receive a future Award.

 

9.3                                 Indemnification.  Each person who is or
shall have been a member of the Committee, or of the Board, shall be indemnified
and held harmless by the Company against and from (a) any loss, cost, liability,
or expense that may be imposed upon or reasonably incurred by him or her in
connection with or resulting from any claim, action, suit, or proceeding to
which he or she may be a party or in which he or she may be involved by reason
of any action taken or failure to act under the Plan or any Award Agreement, and
(b) from any and all amounts paid by him or her in settlement thereof, with the
Company’s approval, or paid by him or her in satisfaction of any judgment in any
such claim, action, suit, or proceeding against him or her, provided he or she
shall give the Company an opportunity, at its own expense, to handle and defend
the same before he or she undertakes to handle and defend it on his or her own
behalf.  The foregoing right of indemnification shall not be exclusive of any
other rights of indemnification to which such persons may be entitled under the
Company’s Certificate of Incorporation or Bylaws, by contract, as a matter of
law, or otherwise, or under any power that the Company may have to indemnify
them or hold them harmless.

 

9.4                                 Successors.  All obligations of the Company
under the Plan, with respect to Awards granted hereunder, shall be binding on
any successor to the Company, whether the existence of such successor is the
result of a direct or indirect purchase, merger, consolidation or otherwise, of
all or substantially all of the business or assets of the Company.

 

11

--------------------------------------------------------------------------------


 

9.5                                 Beneficiary Designations.  If permitted by
the Committee, a Participant under the Plan may name a beneficiary or
beneficiaries to whom any vested but unpaid Award shall be paid in the event of
the Participant’s death.  Each such designation shall revoke all prior
designations by the Participant and shall be effective only if given in a form
and manner acceptable to the Committee.  In the absence of any such designation,
any vested benefits remaining unpaid at the Participant’s death shall be paid to
the Participant’s estate and, subject to the terms of the Plan and of the
applicable Award Agreement, any unexercised vested Award may be exercised by the
administrator or executor of the Participant’s estate.

 

9.6                                 Nontransferability of Awards.  No Award
granted under the Plan may be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated, other than by will, by the laws of descent and
distribution, or to the limited extent provided in Section 9.5.  All rights with
respect to an Award granted to a Participant shall be available during his or
her lifetime only to the Participant.

 

9.7                                 No Rights as Stockholder.  Except to the
limited extent provided in Sections 7.6 and 7.7, no Participant (nor any
beneficiary) shall have any of the rights or privileges of a stockholder of the
Company with respect to any Shares issuable pursuant to an Award (or exercise
thereof), unless and until certificates representing such Shares shall have been
issued, recorded on the records of the Company or its transfer agents or
registrars, and delivered to the Participant (or beneficiary).

 

9.8                                 Withholding Requirements.  Prior to the
delivery of any Shares or cash pursuant to an Award (or exercise thereof), the
Company shall have the power and the right to deduct or withhold, or require a
Participant to remit to the Company, an amount sufficient to satisfy federal,
state, local and foreign taxes (including the Participant’s FICA obligation)
required to be withheld with respect to such Award (or exercise thereof). 
Notwithstanding any contrary provision of the Plan, if a Participant fails to
remit to the Company such withholding amount within the time period specified by
the Committee (in its discretion), the Participant’s Award may, in the
Committee’s discretion, be forfeited and in such case the Participant shall not
receive any of the Shares subject to such Award.

 

9.9                                 Withholding Arrangements.  The Committee, in
its sole discretion and pursuant to such procedures as it may specify from time
to time, may permit or require a Participant to satisfy all or part of the tax
withholding obligations in connection with an Award by (a) having the Company
withhold otherwise deliverable Shares, or (b) delivering to the Company
already-owned Shares having a Fair Market Value equal to the amount required to
be withheld.  The amount of the withholding requirement shall be deemed to
include any amount which the Committee determines, not to exceed the amount
determined by using the maximum federal, state, local and foreign jurisdiction
marginal income tax rates applicable to the Participant with respect to the
Award on the date that the amount of tax to be withheld is to be determined. 
The Fair Market Value of the Shares to be withheld or delivered shall be
determined as of the date that the taxes are required to be withheld.

 

9.10                           Deferrals.  The Committee, in its sole
discretion, may permit a Participant to defer receipt of the payment of cash or
the delivery of Shares that would otherwise be delivered to a Participant under
the Plan.  Any such deferral elections shall be subject to such rules and
procedures as shall be determined by the Committee in its sole discretion.

 

SECTION 10
AMENDMENT, TERMINATION AND DURATION

 

10.1                           Amendment, Suspension or Termination.  The Board,
in its sole discretion, may amend or terminate the Plan, or any part thereof, at
any time and for any reason. The amendment, suspension or termination of the
Plan shall not, without the consent of the Participant, alter or impair any
rights or obligations under any Award theretofore granted to such Participant. 
No Award may be granted during any period of suspension or after termination of
the Plan.

 

10.2                           Duration of the Plan.  The Plan shall commence on
the date specified herein, and subject to Section 10.1 (regarding the Board’s
right to amend or terminate the Plan), shall remain in effect thereafter.

 

12

--------------------------------------------------------------------------------


 

Section 11
LEGAL CONSTRUCTION

 

11.1                           Gender and Number.  Except where otherwise
indicated by the context, any masculine term used herein also shall include the
feminine; the plural shall include the singular and the singular shall include
the plural.

 

11.2                           Severability.  In the event any provision of the
Plan shall be held illegal or invalid for any reason, the illegality or
invalidity shall not affect the remaining parts of the Plan, and the Plan shall
be construed and enforced as if the illegal or invalid provision had not been
included.

 

11.3                           Requirements of Law.  The granting of Awards and
the issuance of Shares under the Plan shall be subject to all applicable laws,
rules and regulations, and to such approvals by any governmental agencies or
national securities exchanges as may be required.

 

11.4                           Governing Law.  The Plan and all Award Agreements
shall be construed in accordance with and governed by the laws of the State of
California, but without regard to its conflict of law provisions.

 

11.5                           Captions.  Captions are provided herein for
convenience only, and shall not serve as a basis for interpretation or
construction of the Plan.

 

EXECUTION

 

IN WITNESS WHEREOF, Varian Medical Systems, Inc., by its duly authorized
officer, has executed the Plan on the date indicated below.

 

 

VARIAN MEDICAL SYSTEMS, INC.

 

 

 

 

 

 

Dated:  July 30, 2004

By 

/s/ Joseph B. Phair

 

 

 

Name:

Joseph B. Phair

 

 

Title:

Vice President, Administration,
General Counsel & Secretary

 

13

--------------------------------------------------------------------------------